IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr203

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
Vv. ) JUDGMENT OF FORFEITURE
)
(2) JAMEL JOHNSON )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 18 U.S.C. §§
981(a)(1)(C) and 982(a)(2)(A), and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of
specific assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

Approximately $400 in U.S. currency seized from Defendant on or about April 21,
2020;

A forfeiture money judgment in the amount of $270,697.03, such amount constituting
the proceeds traceable to the offense to which Defendant pled guilty. Defendant
stipulates that the Government may satisfy the money judgment via forfeiture of
proceeds involved in property as defined in 18 U.S.C. §§ 981 and/or 982, and/or
substitute property as defined in 21 U.S.C. § 853(p). For purposes of forfeiture under
Section 853(p), Defendant stipulates that, as a result of acts or omissions of Defendant,
one or more provisions of Section 853(p)(1)(A)-(E) are satisfied.

2, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

3, Pursuant to Fed. R. Crim, P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed, R. Civ. P. 45,

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,

Case 3:20-cr-00203-RJC-DCK Document 69 Filed 10/06/20 Page 1 of 2

 

 
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of defendant’s crime(s) herein and are therefore subject to forfeiture
pursuant to 18 U.S.C. §§ 981i(a)(1)(C) and 982(a)(2)(A), and/or 28 U.S.C. § 2461(c), The
defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against defendant. If the defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, defendant hereby withdraws that claim. If defendant has not previously submitted such
a claim, defendant hereby waives all right to do so.

 

R, ANDREW MURRAY
UNITED STATES ATTORNEY

C) My Of pf ~—

Y G. SUGAR ZAAMEL JOHNSON
Assift tant United States Attorney Defendant

HAROLIVCOGDELL, JR., ESQ.
Attorney/for Defendant

 

Signed this the Gt day of October, 2020,

e

 

UNITED STATES MAGISTRATE JUDGE

 

Case 3:20-cr-00203-RJC-DCK Document 69 Filed 10/06/20 Page 2 of 2
